UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):October 19, 2011 CH ENERGY GROUP, INC. CENTRAL HUDSON GAS & ELECTRIC CORPORATION (Exact name of Registrants as specified in its charter) Commission File Number Registrant, State of Incorporation Address and Telephone Number IRS Employer Identification No. 0-30512 CH Energy Group, Inc. (Incorporated in New York) 284 South Avenue Poughkeepsie, NY12601-4839 (845) 452-2000 14-1804460 1-3268 Central Hudson Gas & Electric Corporation (Incorporated in New York) 284 South Avenue Poughkeepsie, NY12601-4839 (845) 452-2000 14-0555980 Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
